Exhibit 10.1

 





First Amendment to Lock Up Agreement

 



The undersigned shareholder (“Shareholder”) of Ondas Holdings Inc., (fka Zev
Ventures Inc.) a Nevada corporation, (“Company”) entered into a Lock Up
Agreement with the Company on or about September 2018 (the “Lock Up Agreement”).
Terms not otherwise defined herein shall have the meaning given to them in the
Lock Up Agreement.

 

Whereas, certain investors who have financed the Company’s operations to date
have conditioned their continued financing of Company on obtaining the
Shareholder’s and other Company shareholders’ agreement to amend their lock up
as set forth herein; and

 

Whereas, the Shareholder acknowledges that such continued financing of Company
operations is in the Shareholder’s and the Company’s interest.

 

NOW THEREFORE, in consideration of the mutual covenants and the mutual
agreements set forth herein, the parties agree as follows:

 

1.The Lock Up Agreement shall be amended as follows:

 

(a)Section 1(a) is deleted in its entirety and replaced with the following:

 

“1(a) Shareholder agrees that from the date of the Closing of the Merger
Agreement (the "Effective Date") until twenty four (24) months after the
Effective Date (the "Lock-Up Period"), the Shareholder will not make or cause
any sale, assignment, transfer, or encumbrance, or establish a short position or
other transaction with a purpose to hedge or dispose of the Company Securities
that the Shareholder owns or has the power to control the disposition of, either
of record or beneficially. Upon the completion of the Lock-Up Period, this
Agreement will terminate and Shareholder will be free to transfer or dispose of
the Company Securities without limitation, except that all such transfers or
dispositions shall be in compliance with applicable Securities Laws as described
in Section 3 below. Notwithstanding anything to the contrary in this Section
1(a), the Shareholder may assign, distribute or transfer the Company Securities
to any of the Shareholder’s affiliates, any entity that is controlled by,
controls or is under common control with the Shareholder and any investment fund
or other entity controlled or managed by the Shareholder; provided, that in the
case of any such assignment, distribution or transfer, the assignee, distributee
and transferee shall execute and deliver to the Company a lock−up agreement in
the form of this Agreement.

 

(b)In Section 3 the words “Dribble Out Period” are deleted and are replaced with
the words “Lock-Up Period”.

 



(c)In Section 4(a) the words “and Dribble Out Period” are deleted.

 





(d)In Section 4(b) the words “Dribble Out Period” are deleted and are replaced
with the words “Lock-Up Period”.



 



(e)In Section 13 the words “or Dribble Out Period” are deleted.

 





2.            Except as expressly amended by this amendment, all other terms,
conditions and provisions of the Lock Up Agreement are hereby ratified and
confirmed and shall continue in full force and effect.

 

The parties have executed this amendment as of the date first noted above.

 



Company   Shareholder   Ondas Holdings Inc.                       Eric Brock,
CEO      



 



Accepted and approved by Ondas Holdings Inc. as of August 30, 2019.



 



 

 